 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL W. REDDING
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-00149-GEB
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           [PROPOSED] FINDINGS AND ORDER
14   MANUEL S. CARDENAS &                                DATE: November 8, 2019
     GENARO L. MERINO,                                   TIME: 9:00 a.m.
15                                                       COURT: Hon. Garland E. Burrell, Jr.
                                 Defendants.
16

17
                                               STIPULATION
18
            1.     By previous order, this matter was set for status on November 8, 2019.
19
            2.     By this stipulation, defendants now move to continue the status conference until January
20
     10, 2020, and to exclude time between November 8, 2019, and January 10, 2020, under Local Code T4.
21
            3.     The parties agree and stipulate, and request that the Court find the following:
22
                   a)      The government has represented that the discovery associated with this case
23
            includes investigative reports and related documents, photographs, and video recordings. All of
24
            this discovery has been either produced directly to counsel and/or made available for inspection
25
            and copying.
26
                   b)      Counsel for defendants desire additional time to consult with their clients, review
27
            the current charges, review the discovery, and otherwise prepare for trial.
28
                   c)      Counsel for defendants believe that failure to grant the above-requested

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1        continuance would deny them the reasonable time necessary for effective preparation, taking into

 2        account the exercise of due diligence.

 3               d)      The government does not object to the continuance.

 4               e)      Based on the above-stated findings, the ends of justice served by continuing the

 5        case as requested outweigh the interest of the public and the defendant in a trial within the

 6        original date prescribed by the Speedy Trial Act.

 7               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 8        et seq., within which trial must commence, the time period of November 8, 2019 to January 10,

 9        2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

10        T4] because it results from a continuance granted by the Court at defendant’s request on the basis

11        of the Court’s finding that the ends of justice served by taking such action outweigh the best

12        interest of the public and the defendant in a speedy trial.

13        //

14        //

15        //

16        //

17        //

18        //

19        //

20        //

21        //

22        //

23        //

24        //

25        //

26        //

27        //

28        //

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: November 7, 2019                                 MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ MICHAEL W. REDDING
 9                                                           MICHAEL W. REDDING
                                                             Assistant United States Attorney
10

11
     Dated: November 7, 2019                                 /s/ Erin J. Radekin
12                                                           ERIN J. RADEKIN
                                                             Counsel for Defendant
13                                                           Manuel S. Cardenas
14

15   Dated: November 7, 2019                                 /s/ Jerome Price____________________
                                                             JEROME PRICE
16                                                           Counsel for Defendant
                                                             Genaro L. Merino
17

18

19

20                                         FINDINGS AND ORDER
21          IT IS SO FOUND AND ORDERED.
22          Dated: November 12, 2019
23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
